Citation Nr: 0703082	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  What evaluation is warranted from January 31, 2001 to May 
5, 2003, for post-traumatic stress disorder (PTSD), rated as 
50 percent disabling?

2.  What evaluation is warranted from May 6, 2003 for post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling?

3.  What evaluation is warranted from January 31, 2001 for 
hepatitis C, currently rated as 10 percent disabling?

4.  What evaluation is warranted from January 31, 2001 for a 
scar, the residual of a right leg injury, currently rated as 
non-compensably disabling?

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to May 6, 2003.




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.  There is additional verified service for a 
total of nine months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The July 2002 RO decision granted entitlement to service 
connection for the veteran's PTSD, and assigned a 50 percent 
disability rating, effective January 31, 2001.  The 50 
percent disability evaluation has remained in effect to the 
present time.  The July 2002 rating decision also granted 
entitlement to service connection for a scar, the residual of 
a right leg injury, assigning a non-compensable disability 
rating effective January 31, 2001, that remains in effect at 
the present time.  Also, the July 2002 RO decision granted 
entitlement to service connection for hepatitis C, and 
assigned a non-compensable disability rating, effective 
January 31, 2001.

A November 2002 RO decision increased the veteran's 
disability evaluation for hepatitis C to 10 percent, 
effective September 5, 2002.  The 10 percent disability 
rating remains in effect at the present time.

The September 2003 rating decision denied the veteran's claim 
of entitlement to a TDIU.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.  


FINDING OF FACT

Since May 6, 2003, the veteran's PTSD has been manifested by 
total occupational and social impairment.


CONCLUSION OF LAW

Since May 6, 2003, the veteran has met the criteria for a 100 
percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Claim

The veteran and his representative contend that his PTSD is 
manifested by symptomatology that warrants the assignment of 
higher evaluations.  As to the evidence from May 6, 2003, the 
Board agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a July 2002 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 50 percent disabling, effective 
January 31, 2001.  That 50 percent disability evaluation has 
remained in effect to the present time.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is in order if PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

With the above criteria in mind, the Board notes that the 
record germane to the time period here being adjudicated 
includes a VA examination and VA treatment records.

As noted above, the criteria for a 100 percent rating require 
total occupational and social impairment.  It is true that 
the veteran does not show evidence that PTSD causes a gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; disorientation to time or place; 
or memory loss.  It is clear, however, that from May 6, 2003, 
the evidence shows the veteran engaging in grossly 
inappropriate behavior as well as being in a persistent 
danger of hurting self or others.  A subsequent VA 
examination in August 2003 also confirms that PTSD has 
incapacitated the veteran to a degree that ranges from his 
limited employability to an inability to find work on his own 
independently. 

In this regard, on May 6, 2003, the veteran reported to a VA 
clinician that he had spent the previous night in jail after 
police were called to his house on account of his "flipping 
out."  The veteran explained that police were called after 
he threatened his son to leave the house before he killed 
him.  Findings that corroborated evidence of his worsening 
condition were recorded during his August 2003 VA 
examination.  He presented with increased nightmares ("worse 
than ever"), flashbacks of a PTSD stressor event that now 
occurred while he would be driving a motor vehicle, intrusive 
recollections that had begun to also include smells reminding 
him of Vietnam, extreme anger towards the government over the 
Vietnam War, chronic suicidal ideations occurring twice every 
six months, and a report that he had recently planned to take 
his own and his son's life by crashing the car they were 
driving into a tree.  The examiner opined that this disorder 
rendered the appellant unemployed.  A Global Assessment of 
Functioning (GAF) score of 55 was reported, as was a score of 
50 keyed to the influence of PTSD on the veteran.  

The Board notes that it assigns greater credence to the GAF 
score of 50 because this score, which was provided in the 
context of a comprehensive psychiatric assessment of the 
veteran's disability, denotes the specific impact of PTSD 
acting alone.  

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)."  A GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."

While the Board takes into account GAF scores, it exercises 
its own judgment in evaluating the total disability picture 
in order to derive an appropriate evaluation.  Evans.  The 
Board considers especially significant the veteran's 
documented homicidal tendencies as well as his preponderate 
unemployability.  As such, the Board finds that a 100 percent 
schedular evaluation is in order for PTSD from May 6, 2003.

Regarding the application of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to the extent indicated, the decision is favorable to 
the veteran.  Therefore, a discussion of the VCAA is not 
required.  


ORDER

For the period since May 6, 2003, a 100 percent disability 
rating for PTSD is warranted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

This appeal, in part, must be remanded due to the claims 
folder missing all evidence concerning the de-accreditation 
of Richard A. LaPointe, still listed as the claimant's 
representative, and the fact that the veteran received notice 
of new criteria for rating scars in a decisional 
communication but there was no subsequent readjudication 
after he had an opportunity to reply to that new regulation.  

As to Mr. LaPointe, he is listed as the claimant's 
representative of record in the most recent (and unrevoked) 
Power of Attorney on file, dated September 2004.  He is also 
listed as the appellant's representative in this appeal on 
the March 2005 VA Form 8 (Certification of Appeal), as well 
as on the Appeal Cover Sheet, printed in April 2005.

On February 10, 2006, VA received notification of Mr. 
LaPointe's intention to "retire" from the practice of law, 
pursuant to which he would be cancelling his client 
representations and Powers of Attorney on or about March 1, 
2006.

Mr. LaPointe, in sum, is no longer the representative of 
record of the appellant.  The veteran is hereby provided a 
period of thirty days to select alternative representation, 
or to represent himself.

As to what evaluation is warranted from January 31, 2001 for 
a scar, new criteria for rating skin disorders became 
effective on August 30, 2002.  As noted above, a July 2002 
rating decision granted entitlement to service connection for 
a scar, the residual of a right leg injury, assigning a non-
compensable disability rating effective January 31, 2001, 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The section 
of Federal regulations for rating the skin (§ 4.118), to 
include the diagnostic code initially assigned the veteran's 
service-connected scar (Diagnostic Code 7804), was revised, 
effective August 30, 2002.  The veteran was not notified of 
the new criteria for rating scars under Diagnostic Code 7804 
until the February 2005 statement of the case (SOC).  The 
February 2005 SOC, however, is a decisional communication.  
That is, the veteran was provided notice of the new 
regulation, and denied benefits under that new regulation in 
the very same document.  Such a decisional communication does 
not satisfy VA's duty to notify under § 5103(a) because it is 
not issued prior to a decision on the claim; nor was it 
designed to fulfill the intended purpose of the VCAA's notice 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Given the inadequate notice, a remand is 
required as to the issue on appeal for evaluation of a scar.  

The issues regarding what evaluation is warranted for PTSD 
from January 31, 2001 to May 5, 2003; what evaluation is 
warranted for Hepatitis C from January 31, 2001, and 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
prior to May 6, 2003, are remanded in light of the duty to 
notify the veteran of the fact that his appointed 
representative is no longer recognized by VA. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the veteran by 
mail at his last known address that 
Richard A. LaPointe, still listed as the 
claimant's representative of record in 
the most recent (and unrevoked) Power of 
Attorney on file, "retired" from the 
practice of law on February 10, 2006, 
pursuant to which all of his client 
representations and Powers of Attorney 
were cancelled on or about March 1, 2006.  
The RO must clearly explain to the 
veteran that Mr. LaPointe is no longer 
his representative of record.  The 
veteran is hereby provided a period of 
thirty days to select alternative 
representation, or to represent himself.  
The RO must include with its letter to 
the veteran copies of VA Form 21-22, 
"Appointment of Veterans Service 
Organization as Claimant's 
Representative," and VA Form 21-22a, 
"Appointment of Individual as Claimant's 
Representative," as well as a return 
envelope for mailing these forms back to 
the RO.  The RO must diary the veteran's 
appeal for a period of 30 days, pending a 
response from the appellant.

2.  After the development requested has 
been completed, the RO should review the 
measures taken to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If they are deficient in 
any manner, the RO must implement 
corrective procedures at once.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159.

4.  Thereafter, the RO must readjudicate 
the veteran's claims.  

a)  What evaluation is warranted 
from January 31, 2001 to May 5, 
2003, for PTSD, currently rated for 
that period as 50 percent disabling?

b)  What evaluation is warranted 
from January 31, 2001 for hepatitis 
C, currently rated as 10 percent 
disabling?

c)  What evaluation is warranted 
from January 31, 2001 for a scar, 
the residual of a right leg injury, 
currently rated as non-compensably 
disabling?

d)  Entitlement to a total 
disability rating based on 
individual unemployability due to 
service-connected disabilities 
(TDIU), prior to May 6, 2003?

The RO is advised that it is to make 
determinations based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


